CULLEN, Commissioner,
John Dan Bloodworth applied to the circuit court for a reduction in the amount of the monthly payments he was required to pay for the support of his two children, under the terms of a divorce judgment entered in 1953. The court denied relief and he has appealed.
The amount of the payments is $49.05 per month. At the time of the divorce judgment, John was receiving a government pension, as a disabled veteran, in the amount of $S5.33 per month, and the children received a monthly government allotment of $28.44, which was credited against the support payments required of John. Early in 1955, upon a finding that John’s condition of disability had improved'/ his pension was reduced to $49.50 and the allotment for the children was reduced to $16.50.
John maintains that by reason of the reduction in the pension and government allotments, and his inability to work, .the. support payments should be reduced. However, his own doctor testified that he was physically able to do light work. He has remarried, and has an automobile and a television set. The government found that his condition of disability had improved. Under all the circumstances, we cannot say that the court erred in refusing to reduce the support payments.
The judgment is affirmed.